IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of:                         :   No. 2269 Disciplinary Docket No. 3
                                          :
JASON JOSEPH MAZZEI                       :   Board File No. C4-14-329
                                          :
                                          :   United States District Court for the
                                          :   Western District of Pennsylvania Misc. No.
                                          :   14-568
                                          :
                                          :   Attorney Registration No. 83775


                                       ORDER


PER CURIAM


       AND NOW, this 10th day of August, 2016, upon consideration of the responses to

a Notice and Order directing Respondent to provide reasons against the imposition of a

disbarment reciprocal to that imposed in the United States Bankruptcy Court and the

United States District Court for the Western District of Pennsylvania, Jason Joseph

Mazzei is disbarred from the practice of law in this Commonwealth, retroactive to

November 20, 2014, and he shall comply with all the provisions of Pa.R.D.E. 217.